                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                Plaintiff,

     v.                                   Crim. Action No.: 1:19CR38
                                                    (Judge Kleeh)

ROBERT GIVEN, JR.,

                Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 19],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   November   1,   2019,     the   Defendant,   Robert     Given,   Jr.

(“Given”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Two of the Indictment. Given stated that he understood that the

magistrate   judge   is   not   a   United   States    District    Judge   and

consented to pleading before the magistrate judge.                This Court

referred Given’s plea of guilty to the magistrate judge for the

purpose of administering the allocution, pursuant to Federal Rule

of Criminal Procedure 11, making a finding as to whether the plea

was knowingly and voluntarily entered, and recommending to this

Court whether the plea should be accepted.

     Based upon Given’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Given
USA v. GIVEN                                                 1:19CR38
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 19],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

was competent to enter a plea, that the plea was freely and

voluntarily given, that Given was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 19] finding a factual basis for the

plea and recommending that this Court accept Given’s plea of guilty

to Count Two of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Given nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 19], provisionally ACCEPTS Given’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count Two of the

Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until




                                  2
USA v. GIVEN                                                        1:19CR38
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 19],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Given, and prepare a presentence investigation

report for the Court;

     2.     The    Government   and   Given   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

December 5, 2019;

     3.     The presentence investigation report shall be disclosed

to Given, his counsel, and the Government on or before February 3,

2020;   however,    the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before February 17, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

2, 2020; and




                                      3
USA v. GIVEN                                                      1:19CR38
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 19],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.    Counsel may file any written sentencing memorandum or

statements     and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 2, 2020.

     The magistrate judge released Given on the terms of the Order

Setting Conditions of Release [Dkt. No. 10], filed on September 5,

2019.

     The Court will conduct the Sentencing Hearing for Given on

Thursday, March 26, 2020, at 11:00 A.M., at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 21, 2019


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
